DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 11/18/2021, new claim 11 has been added; claims 1-4, and 6-10 have been amended, and no new claims have been cancelled. Therefore, claims 1-4 and 6-11 are presently pending in the application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes (U.S. Patent Application Publication No. 2014/0235975), in view of Filippi et al. (U.S. Patent Application Publication No. 2018/0121035).

As to claim 1, Carnes teaches visualization management device communicating with a plurality of terminal devices and a plurality of data management devices (See Carnes, Figures 1, elements 102 and figure 2, elements 202, 204, 206, wherein the “medical devices” are read on “management devices”), the visualization management device comprising: 
circuitry configured to: 
receive customization information, the customization information including identification information for identifying data management devices, each data management device individually generates respective aggregate data in which part of attributes included in original data is aggregated and including specifying information for specifying the attributes aggregated into the aggregate data, the aggregate data including visualization data (See Carnes, Figures 1 and 2; Also see paragraphs 27, 31, 47 and 64, wherein Carnes discloses “a configuration interface is provided that allows end-users to customize patient parameters, as well as to modify output rates, and other data that is transmitted from a patient parameter receiving device such as a data collection server” and “Each medical device 102 may be connected to a data collection server 104, which stores the patient parameters in a database. Application server 106 retrieves the patient parameters from the database and processes the patient parameters into display parameters for web server 108. Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”); 
create a request for generating the aggregate data in which the original data for the attributes specified by the specifying information is aggregated, the request including the specifying information included in the customization information (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”); and 
transmit the request to each of the data management devices identified by the identification information included in corresponding customization information (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “The web page may provide a summary of all the medical devices 102 under a clinician's responsibility. In addition, the web page may display a detailed view that displays at least specific device data, therapy parameter data, and alarm status data”).
Carnes teaches collecting/aggregating medical device information.  Carnes, however, does not explicitly teach receive customization information including information on screen configuration from each of the plurality of terminal devices that displays a visualization screen visualizing aggregate data.
Filippi et al. teaches display management for data visualization of analytics data (See abstract), in which he teaches receive customization information including information on screen configuration from each of the plurality of terminal devices that displays a visualization screen visualizing aggregate data (See Filippi et al., Figures 19B-19C and paragraphs 264-269, wherein display registration is the storage that stores the display configuration settings. Also see paragraphs 154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and aggregation techniques for aggregating data to display).
Carnes and Filippi et al. are from the analogous art of display management for data visualization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Carnes and Filippi et al.  to have combined Carnes and Filippi et al.. The motivation to combine Carnes and Filippi et al. is to provide a visualization method and system that presents information to users in a structured and organized manner, allowing the users to quickly and easily view and interpret underlying data (See Filippi et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Carnes and Filippi et al..

As to claim 2, Carnes as modified, teaches wherein the circuitry is further configured to: receive the aggregate data generated by each of the data management devices according to the request from the data management devices (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”); and transfer the received aggregate data to a terminal device that has transmitted the customization information corresponding to the request. (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “The web page may provide a summary of all the medical devices 102 under a clinician's responsibility. In addition, the web page may display a detailed view that displays at least specific device data, therapy parameter data, and alarm status data.” Also see Filippi et al., Figures 2 and 11-12, paragraphs 85, 154, wherein the “data intake and query system” is read on the “data management system device” and Figure 18, paragraph 259, which sends the data to the “display management system” to display on the client device).  

As to claim 4, Carnes as modified, teaches wherein the circuitry is further configured to: create route information for establishing communication used for transmitting the aggregate data between a data management device and a terminal device (See Filippi et al.,, paragraphs 85-90 and 98, wherein the host can communicate {route information} between the data management device {data intake and query system} and the client device. Specifically, Filippi discloses that “For example, in general, a client device 102 or application running on a client device may initiate communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets”); and transmit the route information to the data management device or the terminal device (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44). 33 Docket No PTBA-17268-USStatus: FINAL  

As to claim 6, Carnes as modified, teaches wherein the aggregate data includes the visualization data handled as a rendering target and header data indicating characteristics of attribute values included in the original data for each attribute, and the circuitry is configured to create a visualization data request for requesting the visualization data and a header data request for requesting the header data (See (See Carnes, Figures 1 and 2; Also see paragraphs 27, 31, 47 and 64, wherein Carnes discloses “a configuration interface is provided that allows end-users to customize patient parameters, as well as to modify output rates, and other data that is transmitted from a patient parameter receiving device such as a data collection server” and “Each medical device 102 may be connected to a data collection server 104, which stores the patient parameters in a database. Application server 106 retrieves the patient parameters from the database and processes the patient parameters into display parameters for web server 108. Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations.” Also see Filippi et al., Figures 7A-7D and paragraphs 99, 160-163, wherein Fillippi discloses displaying the report data {rendering target and header data} by filtering the data by attributes {characteristic attributes} for display).    

As to claim 7, Carnes as modified, teaches a data management device, comprising: circuitry of the data management device as one of a plurality of data management devices, each data management device individually generates respective aggregate data including visualization data in which part of attributes included in original data is aggregated and each of which communicates with the visualization management device according to claim 1 that communicates with a plurality of terminal devices displaying a visualization screen visualizing the aggregate data  (See Carnes, Figures 1, elements 102 and figure 2, elements 202, 204, 206, wherein the “medical devices” are read on “management devices”), wherein the circuitry is configured to: receive a request from the visualization management device, the request including the specifying information for specifying the attributes aggregated into the aggregate data, the specifying information included in the customization information received by the visualization management device from one of the plurality of terminal devices, the request4Application No. 15/932,196 Reply to Office Action of August 19, 2021being for generating the aggregate data in which the original data for the attributes specified by the specifying information is aggregated (See Filippi et al., paragraphs 69,87-88 and 100, wherein a request is received from a client. See paragraphs 2253-259 and 261, wherein Filippi discloses a display management system wherein “configuration settings” can be personalized/customized based on the device. Also see paragraphs 278-279); generate the aggregate data in which the original data for the attributes specified by the specifying information included in the request is aggregated (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”); and 
transmit the aggregate data to the visualization management device or a terminal device that has transmitted the customization information including the specifying information included in the received request (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “The web page may provide a summary of all the medical devices 102 under a clinician's responsibility. In addition, the web page may display a detailed view that displays at least specific device data, therapy parameter data, and alarm status data”).

As to claim 8, Carnes teaches a data visualization system comprising: a plurality of data management devices; a plurality of terminal devices; and a visualization management device (See Carnes, Figures 1, elements 102 and figure 2, elements 202, 204, 206, wherein the “medical devices” are read on “management devices”), wherein each of the plurality of terminal devices includes first circuitry configured to: 
create customization information including information on screen configuration, the customization information including identification information for identifying data management devices, and each data management device individually generates respective specifying information for specifying attributes aggregated into aggregate data in which part of the attributes included in original data is aggregated (See Carnes, Figures 1 and 2; Also see paragraphs 27, 31, 47 and 64, wherein Carnes discloses “a configuration interface is provided that allows end-users to customize patient parameters, as well as to modify output rates, and other data that is transmitted from a patient parameter receiving device such as a data collection server” and “Each medical device 102 may be connected to a data collection server 104, which stores the patient parameters in a database. Application server 106 retrieves the patient parameters from the database and processes the patient parameters into display parameters for web server 108. Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”); 5Application No. 15/932,196 Reply to Office Action of August 19, 2021 
transmit the customization information to the visualization management device, and perform a process of displaying the visualization screen visualizing the aggregate data (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “The web page may provide a summary of all the medical devices 102 under a clinician's responsibility. In addition, the web page may display a detailed view that displays at least specific device data, therapy parameter data, and alarm status data”);
the visualization management device includes second circuitry configured to: create a request that includes the specifying information included in the customization information and that is for generating the aggregate data in which the original data for the attributes specified by the specifying information is aggregated, and transmit the request to each of the data management, devices identified by the identification information included in corresponding customization information (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”); and 
each of the plurality of data management devices includes third circuitry configured to: 
receive the request from the visualization management device, generate the aggregate data including visualization data in which the original data for the attributes specified by the specifying information included in the request is aggregated (See Carnes, Figures 1 and 2; Also see paragraphs 27, 31, 47 and 64, wherein Carnes discloses “a configuration interface is provided that allows end-users to customize patient parameters, as well as to modify output rates, and other data that is transmitted from a patient parameter receiving device such as a data collection server” and “Each medical device 102 may be connected to a data collection server 104, which stores the patient parameters in a database. Application server 106 retrieves the patient parameters from the database and processes the patient parameters into display parameters for web server 108. Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”); and 
transmit the aggregate data to the visualization management device or a terminal device that that has transmitted the customization information including the specifying information included in the received request (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “The web page may provide a summary of all the medical devices 102 under a clinician's responsibility. In addition, the web page may display a detailed view that displays at least specific device data, therapy parameter data, and alarm status data”).
Carnes teaches collecting/aggregating medical device information.  Carnes, however, does not explicitly teach receive customization information including information on screen configuration from each of the plurality of terminal devices that displays a visualization screen visualizing aggregate data.
Filippi et al. teaches display management for data visualization of analytics data (See abstract), in which he teaches receive customization information including information on screen configuration from each of the plurality of terminal devices that displays a visualization screen visualizing aggregate data (See Filippi et al., Figures 19B-19C and paragraphs 264-269, wherein display registration is the storage that stores the display configuration settings. Also see paragraphs 154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and aggregation techniques for aggregating data to display).
Carnes and Filippi et al. are from the analogous art of display management for data visualization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Carnes and Filippi et al.  to have combined Carnes and Filippi et al.. The motivation to combine Carnes and Filippi et al. is to provide a visualization method and system that presents information to users in a structured and organized manner, allowing the users to quickly and easily view and interpret underlying data (See Filippi et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Carnes and Filippi et al..

As to claim 9, Carnes teaches a visualization management method implemented by a computer, the method comprising: 
visualizing data using a visualization management device communicating with a plurality of terminal devices and a plurality of data management devices, each of the plurality of terminal devices displaying a visualization screen visualizing aggregate data, each of the data management devices individually generating respective aggregate data including visualization data in which part of attributes included in original data is aggregated (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”), wherein the visualizing data includes: 
creating, by the visualization management device, a request for generating the aggregate data in which the original data for the attributes specified by the specifying information is aggregated, the request including the specifying information included in the customization information (See Carnes, Figures 1 and 2; Also see paragraphs 27, 31, 47 and 64, wherein Carnes discloses “a configuration interface is provided that allows end-users to customize patient parameters, as well as to modify output rates, and other data that is transmitted from a patient parameter receiving device such as a data collection server” and “Each medical device 102 may be connected to a data collection server 104, which stores the patient parameters in a database. Application server 106 retrieves the patient parameters from the database and processes the patient parameters into display parameters for web server 108. Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”)5Application No. 15/932,196Reply to Office Action of August 19, 2021; and 
transmitting, by the visualization management device, the request to each of the data management devices identified by the identification information included in corresponding customization information (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “The web page may provide a summary of all the medical devices 102 under a clinician's responsibility. In addition, the web page may display a detailed view that displays at least specific device data, therapy parameter data, and alarm status data”). 
Carnes teaches collecting/aggregating medical device information.  Carnes, however, does not explicitly teach receive receiving, by the visualization management device and from each of the plurality of terminal devices, customization information including information on screen configuration, the customization information including identification information for identifying data management devices and specifying information for specifying the attributes aggregated into the aggregate data including identification information for identifying data management devices and specifying information for specifying the attributes aggregated into the aggregate data.
Filippi et al. teaches display management for data visualization of analytics data (See abstract), in which he teaches receiving, by the visualization management device and from each of the plurality of terminal devices, customization information including information on screen configuration, the customization information including identification information for identifying data management devices and specifying information for specifying the attributes aggregated into the aggregate data including identification information for identifying data management devices and specifying information for specifying the attributes aggregated into the aggregate data (See Filippi et al., Figures 19B-19C and paragraphs 264-269, wherein display registration is the storage that stores the display configuration settings. Also see paragraphs 154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and aggregation techniques for aggregating data to display).
Carnes and Filippi et al. are from the analogous art of display management for data visualization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Carnes and Filippi et al.  to have combined Carnes and Filippi et al.. The motivation to combine Carnes and Filippi et al. is to provide a visualization method and system that presents information to users in a structured and organized manner, allowing the users to quickly and easily view and interpret underlying data (See Filippi et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Carnes and Filippi et al..

As to claim 10, Carnes teaches a non-transitory computer readable medium including a program, wherein the program, when executed by a computer causes the computer to perform:
 visualizing data using a visualization management device communicating with a plurality of terminal devices and a plurality of data management devices, each of the plurality of terminal devices displaying a visualization screen visualizing aggregate data, each of the data management devices individually generating respective aggregate data including visualization data in which part of attributes included in original data is aggregated (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”), wherein the visualizing data includes: 
creating, by the visualization management device, a request for generating the aggregate data in which the original data for the attributes specified by the specifying information is aggregated, the request including the specifying information included in the customization information (See Carnes, Figures 1 and 2; Also see paragraphs 27, 31, 47 and 64, wherein Carnes discloses “a configuration interface is provided that allows end-users to customize patient parameters, as well as to modify output rates, and other data that is transmitted from a patient parameter receiving device such as a data collection server” and “Each medical device 102 may be connected to a data collection server 104, which stores the patient parameters in a database. Application server 106 retrieves the patient parameters from the database and processes the patient parameters into display parameters for web server 108. Remote devices 110 request and receive the display parameters and display the display parameters through a browser, thereby enabling clinicians using the remote devices 110 to view the display parameters in remote locations”); and 
transmitting, by the visualization management device, the request to each of the data management devices identified by the identification information included in corresponding customization information (See Carnes, Figures 1 and 2; Also see paragraphs 31, 37-39 and 43-44, wherein Carnes discloses “The web page may provide a summary of all the medical devices 102 under a clinician's responsibility. In addition, the web page may display a detailed view that displays at least specific device data, therapy parameter data, and alarm status data”). 
Carnes teaches collecting/aggregating medical device information.  Carnes, however, does not explicitly teach receiving, by the visualization management device and from each of the plurality of terminal devices, customization information including information on screen9Application No. 15/932,196 Reply to Office Action of August 19, 2021configuration, the customization information including identification information for identifying data management devices and specifying information for specifying the attributes aggregated into the aggregate data.
Filippi et al. teaches display management for data visualization of analytics data (See abstract), in which he teaches receiving, by the visualization management device and from each of the plurality of terminal devices, customization information including information on screen9Application No. 15/932,196 Reply to Office Action of August 19, 2021configuration, the customization information including identification information for identifying data management devices and specifying information for specifying the attributes aggregated into the aggregate data (See Filippi et al., Figures 19B-19C and paragraphs 264-269, wherein display registration is the storage that stores the display configuration settings. Also see paragraphs 154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and aggregation techniques for aggregating data to display).
Carnes and Filippi et al. are from the analogous art of display management for data visualization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Carnes and Filippi et al.  to have combined Carnes and Filippi et al.. The motivation to combine Carnes and Filippi et al. is to provide a visualization method and system that presents information to users in a structured and organized manner, allowing the users to quickly and easily view and interpret underlying data (See Filippi et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Carnes and Filippi et al..


As to claim 11, Carnes as modified, teaches wherein the circuitry is further configured to: determine, based on a plurality of pieces of screen configuration information of a plurality of terminal devices, a plurality of the terminal devices that are capable of sharing the aggregate data (See Carnes, paragraphs 44-45, wherein Carnes discloses “a single device may receive patient parameters, transform those patient parameters into display parameters, and display the display parameters on a screen;” Also, see Filippi et al., Figures 19B-19C and paragraphs 264-269, wherein display registration is the storage that stores the display configuration settings. Also see paragraphs 154-155, 160-161 and 167-169, wherein Filippi discloses a report generator that aggregates search results and displayed to the user based on screen/display configuration and aggregation techniques for aggregating data to display); create route information for establishing communication among the plurality of terminal devices that are capable of the sharing; and transmit the route information to at least one of the plurality of terminal devices that are capable of the sharing (See Carnes, paragraphs 44-45 and 86, wherein Carnes discloses “a single device may receive patient parameters, transform those patient parameters into display parameters, and display the display parameters on a screen;” Also, see Filippi et al., paragraphs 117, wherein Filippi discloses “in an embodiment, a forwarder has the capabilities of the aforementioned forwarder as well as additional capabilities. The forwarder can parse data before forwarding the data (e.g., associate a time stamp with a portion of data and create an event, etc.) and can route data based on criteria such as source or type of event”).


5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes (U.S. Patent Application Publication No. 2014/0235975), in view of Filippi et al. (U.S. Patent Application Publication No. 2018/0121035), in further view of Berwick et al. (U.S. Patent Application Publication No. 2015/0356160).
As to claim 3, Carnes still does not explicitly teach wherein the circuitry is configured to relay the aggregate data that has been encrypted by each of the data management devices.
Berwick et al. teaches system and method for facilitating interactive data visualization and manipulation (See abstract), in which he teaches wherein the circuitry is configured to relay the aggregate data that has been encrypted by each of the data management devices (See Berwick et al., paragraph 47, wherein Berwick discloses encryption methods to encrypt devices and information. Also see paragraph 69-70, wherein information can be configured to be hidden).
Filippi et al. and Berwick et al. are from the analogous art of data visualization.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Filippi et al. and Berwick et al. to have combined Filippi et al. and Berwick et al.  The motivation to combine Filippi et al. and Berwick et al. is to improved data visualization and data management system that may be adapted for mobile devices (See Berwick et al., paragraph 4).  Therefore, it would have been obvious to one skilled in the art to combine Filippi et al. and Berwick et al..

Response to Arguments
6.	Applicant's arguments filed on 11/18/2021, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/25/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164